United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 04-20466
                        Conference Calendar


PATRICK WAYNE BELL,

                                    Plaintiff-Appellant,

versus

CITY OF HOUSTON; STEVEN FISHER; CLARENCE O’NEAL BRADFORD,
                                    Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-5885
                       - - - - - - - - - -

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Patrick Wayne Bell, a Texas prisoner (# 1190375), appeals

the district court’s sua sponte dismissal of his pro se, in forma

pauperis (“IFP”) 42 U.S.C. § 1983 civil rights complaint as
frivolous and for failure to state a claim, pursuant to 28 U.S.C.

§ 1915(e)(2)(B).   In the complaint, which was filed in early

December 2003, Bell alleged that defendant Steven Fisher, a

police officer, subjected him to excessive force by shooting him

in the knee and kicking him in the mouth during an apparent

arrest on September 13, 2001.   The district court concluded that



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20466
                                  -2-

Bell’s complaint was barred by the applicable two-year Texas

limitations statute for personal-injury actions.

     In the 42 U.S.C. § 1983 context, a federal court “borrows” a

statute of limitations from the forum state’s general

personal-injury limitations provision.      See Jacobsen v. Osborne,

133 F.3d 315, 319 (5th Cir. 1998).    In Texas, that period is two

years.   Hitt v. Connell, 301 F.3d 240, 246 (5th Cir. 2002).        A

federal court also gives effect to the state’s tolling

provisions.   Slack v. Carpenter, 7 F.3d 418, 419 (5th Cir. 1993).
“[A] § 1983 action generally accrues when a plaintiff ‘knows or

has reason to know of the injury which is the basis of the

action.’”   Harris v. Hegmann, 198 F.3d 153, 157 (5th Cir. 1999)

(citation omitted); see Jacobsen, 133 F.3d at 319 (federal law

determines when action accrues).

     Although Bell does not explicitly deny that his claim

accrued for federal purposes on September 13, 2001, and that his

complaint was not filed until more than two years later, he

argues that his complaint was timely filed under various Texas
tolling and accrual doctrines.    These arguments are meritless.

Our review of the record confirms that the district court did not

abuse its discretion in dismissing Bell’s complaint as frivolous.

See Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir. 2001); 28

U.S.C. § 1915(e)(2)(B)(i).

     Bell’s appeal is without arguable merit.       See Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983).       Accordingly, we DISMISS

the appeal as frivolous.   5TH CIR. R. 42.2.    The dismissal of the

instant appeal as frivolous counts as a strike for purposes of
                           No. 04-20466
                                -3-

the three-strikes provision, 28 U.S.C. § 1915(g), as does the

district court’s dismissal.    See Adepegba v. Hammons, 103 F.3d

383, 387-88 (5th Cir. 1996).   Bell is CAUTIONED that if he

accumulates three strikes he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.